Citation Nr: 0734656	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety/panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1976.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated June 2004.  


FINDINGS OF FACT

The veteran's anxiety/panic disorder is manifested by not 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
anxiety/panic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.126, 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2002 and again in September 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The failure to provide notice regarding how an effective date 
is assigned is harmless in light of the decision reached 
below.  The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

A July 1999 rating decision granted service connection for an 
anxiety/panic disorder and assigned a rating of 10 percent.  
In October 2002, the veteran submitted a claim for an 
increased rating, asserting that his condition worsened since 
his last evaluation.  By a Statement of the Case dated March 
2003, the RO granted a 30 percent rating for the 
anxiety/panic disorder, effective October 7, 2002.  

The veteran submitted numerous VA treatment reports dated 
August 1996 through May 2004 regarding treatment for various 
medical problems, including PTSD.  Service connection is not 
in effect for PTSD.  
 
In October 2001, the veteran was seen at a VA outpatient 
clinic.  He reported complaints of chest pain, to include 
feeling as if his chest was going to pop out of his heart.  
He reported a history of passive suicidal ideation, but he 
denied any such thoughts currently.  Mental status 
examination was notable for a mildly constricted affect, and 
somewhat constricted speech.  Insight and judgment were 
fair.  The diagnosis was an anxiety disorder, not otherwise 
specified.  A Global Assessment of Functioning score of 65 
was assigned.
 
A November 2002 VA treatment report revealed a mental 
examination indicated that the veteran was somewhat tearful 
upon examination, with a "down" mood and blunted affect.  
He also had vague suicidal ideation but no plan or intent.  
The veteran reported occasional panic attacks, and endorsed 
symptoms of depression, trouble sleeping, loss of energy, 
loss of concentration, and feelings of hopelessness.  The 
veteran also indicated he had separated from his wife in 
April 2002.  Diagnoses of major depressive disorder and 
anxiety disorder were provided, and the physician assigned a 
GAF score of 39.  

December 2002 treatment report revealed no psychomotor 
agitation or retardation, speech normal in rate, tone, and 
volume.  Mood was "down" and affect was calm.  Thought 
processes were logical and directed, and thought content was 
without delusions, hallucinations or ideas of reference.  
Judgment and insight were fair.  Diagnoses were depressive 
disorder not otherwise specified, and anxiety disorder not 
otherwise specified.  A GAF score of 50 was assigned.

The veteran was provided a VA psychiatric examination in 
December 2002.  The veteran reported not working for the past 
11 years due to his back problems.  He stated he was close to 
his family but had limited social relationships, and no real 
constructive recreational and leisure pursuits.  Examination 
revealed the veteran to be alert and cooperative with no 
loose associations or flight of ideas.  There were no bizarre 
motor movements of tics, Mood was calm and affect was 
appropriate.  There was no evidence of delusions, 
hallucinations, and ideas of reference or suspiciousness.  
Judgment, insight and intellectual capacity appeared 
adequate.  Memory was good and the veteran did not report 
nightmares, flashbacks, intrusive thoughts, or homicidal or 
suicidal ideations.  The examiner provided diagnoses of 
anxiety disorder not otherwise specified, and somatoform 
disorder not other wise specified.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50, noting a 
serious impairment of occupational functioning, inability to 
hold a job, and inability to establish and maintain 
relationships.  Finally the examiner reported that the 
veteran had two Axis-I diagnoses that frequency occur 
together, but stated that he could not ascribe a specific 
degree of impairment of any one independent of the other 
without resorting to speculation.  

Social Security Administration (SSA) records show that the 
veteran receives disability benefits due to his back 
condition and mood disorders.  

The veteran was afforded a second VA psychiatric examination 
in January 2005.  Upon examination, the veteran reported 
episodes of severe chest pain, pain between his shoulder 
blades lasting about 15 minutes, occurring about once or 
twice a week.  Sleep and appetite were reported as pretty 
good. Concentration was fair, temper was short, and the 
veteran reported crying occasionally.  The veteran reported 
living with his wife, and having some friends.  He reported 
spending time with his mother or his buddies.  The examiner 
noted that the veteran had some friends and some recreational 
or leisure pursuits, he is also married with four children 
and is close to his children.  Examination revealed no loose 
association, flight of ideas, or bizarre motor movements.  
Mood was calm and affect was appropriate, with no reports of 
nightmares, flashbacks, intrusive thoughts, or homicidal or 
suicidal intentions.  Memory was good.  Insight, judgment and 
intellectual capacity appeared adequate. The examiner 
provided diagnoses of somatoform disorder, not otherwise 
specified, and anxiety disorder, not otherwise specified and 
assigned a GAF score of 55 that indicated moderately serious 
symptoms with some difficulty in occupational and social 
functioning.   The examiner opined that his psychiatric 
disorder did not, in and of itself, preclude employment.

The veteran's most recent VA treatment records dated January 
2005 through July 2005 showed a diagnosis of neurosis and 
generalized anxiety disorder with a GAF score of 75 in 
January 2005.  The January 2005 report indicated normal 
psychomotor activity with no deficits in orientation.  Speech 
had mild to moderate paucity but was clear and coherent.  
Thoughts were fairly organized and goal directed with no 
symptoms of psychosis or mania.  Overall mood appeared to be 
infrequently depressed and affect was fairly level and 
appropriate.  The veteran denied suicidal or homicidal 
intentions and the veteran's overall insight and judgment 
were fair to good.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, anxiety/ 
disorder is rated under the General Rating Formula for Mental 
Disorders.  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The veteran's anxiety/panic disorder is currently rated as 30 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  After careful review of the medical evidence in 
light of the above-noted criteria, the Board finds that the 
symptoms associated with the veteran's anxiety/panic disorder 
have been consistent with the criteria for no more than the 
currently assigned 30 percent rating.

The medical evidence of record shows that the veteran's 
psychiatric disorder has been characterized primarily by a 
"down" or depressed mood, limited social relationships, 
short temper, and fair concentration.  The veteran also 
reports occasional episodes of severe chest pain and pain 
between his shoulder blades, lasting about 15 minutes and 
occurring about once to twice a week.  

Notably, however, the clinical record does not show evidence 
of a flattened affect; circumstantial, circulatory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of memory; impaired judgment or abstract 
thinking; or difficulty in maintaining effective social 
relationships.  

The Board also notes that the GAF scores assigned in November 
2002 (39), December 2002 (50), and January 2005 (55 and 75), 
alone do not provide a basis for the assignment of a higher 
disability rating for a psychiatric disorder.  According to 
the Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment thinking or mood (e.g., avoiding friends, 
neglecting family, or inability to work).  GAF scores between 
41 and 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job).  GAF 
scores between 51 and 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, or conflicts with 
peers or co-workers) GAF scores of 71-80 indicate symptoms, 
if any, that are transient and expectable reactions to 
psychosocial stressor and no more than a slight impairment of 
social and occupational functioning.  
 
While the veteran's GAF scores of 39 and 50 suggest a greater 
impairment than is contemplated by the 50 percent rating, the 
Board again notes that the veteran, collectively, has not 
manifested symptoms typically considered indicative of the 
level of impairment to warrant a 50 percent rating, to 
include: circumstantial, circulatory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.  

As discussed above, the veteran does not experience the 
symptoms noted in the criteria for a 50 percent rating.  
While the veteran reported some vague suicidal ideation in 
November 2002, no plan or intent was present, and future 
examinations did not reveal suicidal ideation.  Additionally, 
the veteran's thought processes, thought content, judgment, 
insight, and memory were consistently normal on examination.  
Also, the veteran reported being close with his four 
children, as well as having some friends.  Further, while the 
veteran reported some difficulty in establishing and 
maintaining relationships, and while the veteran experiences 
panic attacks once or twice a week, when considered in light 
of the actual symptoms demonstrated, the assigned GAF score 
does not provide a basis, alone, for assignment of a higher 
rating for the veteran's psychiatric disability.  As 
documented above, the medical evidence preponderates against 
finding symptoms that reflect a level of impairment greater 
than a 30 percent rating.  

The criteria for the next higher 50 percent rating have not 
been met for an anxiety/panic disorder.  Under the 
circumstances, the Board must find that the preponderance of 
the evidence is against the claim for increase; the benefit-
of-the doubt doctrine is inapplicable, and the claim for an 
increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

ORDER

A rating in excess of 30 percent for an anxiety/panic 
disorder is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


